— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered April 11, 1986, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his contention that the trial court erred in permitting a prosecution witness to testify on redirect examination as to a prior consistent statement (see, CPL 470.05 [2]). In any event, we find that the trial court did not abuse its discretion in admitting such testimony in light of defense counsel’s attempt *687to create an inference that the witness’ testimony that the defendant was in possession of a gun at the time of the commission of the crime was a recent fabrication (see, People v McClean, 69 NY2d 426, 428; People v Melendez, 55 NY2d 445, 451). Kooper, J. P., Sullivan, Harwood and Balletta, JJ., concur.